         Case 18-25486          Doc 30       Filed 04/30/19 Entered 04/30/19 16:57:59                         Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Terrance D Ramsey, Sr.                                 )            Chapter 13
                                                                 )            Case No. 18 B 25486
          Debtor(s)                                              )            Judge Deborah L. Thorne

                                                      Notice of Motion

    Terrance D Ramsey, Sr.                                                    Debtor A ttorney: Cutler & A s s ociates Ltd
    1617 N Latrobe Ave                                                        via Clerk's ECF noticing procedures
    Chicago, IL 60639


                                                                              >    Dirksen Federal Building
On May 08, 2019 at 9:00 am, I will appear at the location listed to the       >    219 South Dearborn
right, and present this motion.                                               >    Courtroom 613
                                                                              >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Wednesday, May 1, 2019.                        /s/ MARILYN O. MARSHALL
                                                                              MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On September 11, 2018, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
on November 07, 2018, for a term of 60 months with payments of $565.00.

The status of the debtor's plan is:   Current Month            Cash Due           Cash Received     Payment Default
                                             7                 $5,772.00            $3,956.00          $1,816.00

A summary of the 12 most recent receipt items is set forth below:             Report Date: 04/30/2019
                                                                              Due Each Month: $565.00
                                                                              Next Pymt Due: 05/11/2019

    Date           Ref Num            Amount                              Date           Ref Num         Amount
10/08/2018          5297979000          $565.00                       11/08/2018          5378862000         $565.00
12/10/2018          5454665000          $565.00                       01/07/2019          5522748000         $565.00
02/04/2019          5593442000          $565.00                       02/25/2019          5642045000       $2,676.00
03/05/2019          5679184000          $565.00                       03/11/2019          5642045000      -$2,676.00
04/08/2019          1100939785          $566.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
